UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
TAMMY L. HILL, |
Plaintiff,
V. CASE NO. 8:19-cv-121-T-TGW
ANDREW SAUL, .
Commissioner of Social Security,!
Defendant.
/
ORDER

The plaintiff in this case seeks judicial review of the denial of
her claim for supplemental security income payments. ” Because the
decision of the Commissioner of Social Security fails to include in the
plaintiff's residual functional capacity functional limitations from the
plaintiff's severe impairment of migraine headaches, the decision will be

reversed and the matter remanded for further proceedings.

 

'Andrew M. Saul became the Commissioner of Social Security on June 17,2019,
and should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 11).
I.

The plaintiff, who was fifty-three years old at the time of the
administrative hearing and who has an eleventh-grade education (Tr. 824,
46), has worked as an assistant, in convention services, and as a department
store stocker (Tr. 1009). She filed a claim‘ for supplemental security
income payments, alleging that she became disabled due to back surgery, —
right knee surgery, and “brain injury neck” (Tr. 825). The claim was
denied initially and upon reconsideration.

The plaintiff at her request, then received a de novo hearing
before an administrative law judge. The law judge issued an unfavorable
decision on October 1, 2014 (Tr. 133). The plaintiff requested review by
the Appeals Council on October 17, 2014 (Tr. 14-18). The Appeals
Council let the decision of the law judge stand as the final decision of the
Commissioner (Tr. 1-6).

On June 30, 2016, the plaintiff sought review in the United
States District Court for the Middle District of Florida (Tr. 820-23; No.
8:16-cv-1899-T-DNF, 2017 WL 4161670). United States Magistrate
Judge Douglas M. Frazer entered an Order remanding the plaintiffs case for

further administrative proceedings (No. 8:16-cv-1899-T-DNF, 2017 WL
4161670; Tr. 856-65). Accordingly, the Appeals Council vacated the
decision of the Commissioner, and remanded the case to a law judge for
further proceedings consistent with the district court’s Order (Tr. 874-75).

After the remand hearing, the law judge issued an unfavorable
decision (Tr. 726-51). The law judge found that the plaintiff had severe
impairments of “degenerative joint disease/degenerative disc disease,
lumbar spine; degenerative disc disease/degenerative joint disease, cervical
spine; carpal tunnel syndrome, bilaterally; chronic pain syndrome; arthritis;
endometriosis; hyperlipidemia; migraine headaches, obesity; fibromyalgia;
hypertension; obstructive sleep apnea and chronic obstructive pulmonary
disease” (Tr. 731). He concluded that these impairments restricted the
plaintiff to light work with the following additional limitations (Tr. 733):

The claimant cannot push or pull with the upper or

lower extremities. The claimant cannot climb

ropes, ladders, scaffolds, stairs or ramps. The

claimant can occasionally balance and stoop.

The claimant can never kneel, crouch or crawl.

The claimant can frequently use her hands

(perform fine and gross manipulation). The

claimant must avoid concentrated exposure to

fumes, gases, dust and odors. The claimant must

avoid unprotected heights. The claimant is
limited to performing jobs that can be learned in

-3-
thirty days with occasional decision making or

exercise of judgment in job performance. The

claimant can have occasional work related

interaction with the public and frequent interaction

with co-workers and supervisors.

The law judge determined that the. plaintiff did not have past
relevant work (Tr. 742). Based upon the testimony of a vocational expert,
the law judge found that jobs existed in significant numbers in the national
economy that the plaintiff could perform, such as Marker/Pricer, Folder in
Laundry, and Small Products Assembler (id.). Accordingly, the law judge
decided that the plaintiff was not disabled (Tr. 743). The Appeals Council
let the decision of the law judge stand as the final decision of the
Commissioner.

II.

In order to be entitled to supplemental security income, a
claimant must be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which
... has lasted or can be expected to last for a continuous period of not less

than twelve months. 42 U.S.C. 1382c(a)(3)(A). A physical or mental

impairment, under the terms of the Act, is one that results from anatomical,
physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques. 42
U.S.C. 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings. Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11" Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,

it is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5"
Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

| Il.

The plaintiff argues that the law judge erred by (1) failing to
consider her combination of impairments; (2) failing properly to consider
her credibility and subjective complaints; (3) failing properly to consider her
migraine headaches; and (4) formulating an RFC and a hypothetical to the
vocational expert that are both unsupported by substantial evidence (Doc.

25, pp. 18, 21, 26, 30).
The plaintiff's third argument regarding migraine headaches
has merit and warrants remand. Consequently, the other three issues are
pretermitted because a new decision will be issued upon remand.

IV.

The third issue the plaintiff raises is that the law judge did not
properly consider her migraine headaches, because he did not adequately
account for them in the residual functional capacity (“RFC”) (id. at 26).
The plaintiff asserts that the “RFC simply does not account for the severity,
and most importantly the frequency, of Ms. Hill’s headaches” (id. at 27).

The fundamental problem is that the law judge found that the
plaintiff's migraine headaches were a severe impairment, but did not include
any functional limitations in the RFC to accommodate that impairment.
The finding that the migraine headaches were a severe impairment means
that they significantly limit her physical or mental ability to do basic work
activities. 20 C.F.R. 404.1520(c). Thus, in determining the plaintiff's
RFC the law judge would need to include some functional restriction in order
to satisfy this significant limitation. See 20 C.F.R. 416.945. At the very

least, the law judge would have to explain why he did not include in the RFC
a functional limitation from the plaintiffs severe impairment of migraine
headaches. However, the law judge did not include any limitation in the
RFC which could plausibly accommodate the migraine headaches, nor did
he provide any explanation why he did not.

The law judge seemed to equivocate about the plaintiff's
migraine headaches. Thus, he noted medical records from 2014 and 2015
in which the plaintiff denied headaches (Tr. 736-37). However, the
records indicate that the plaintiff's headache problem worsened.

Dr. Elizabeth Warner treated the plaintiff for her headaches
from March 2016 (Tr. 1156-61) to December 2017 (Tr. 1554-69). On her
first visit with Dr. Warner on March 25, 2016, Dr. Warner noted the
plaintiff's history of headaches and prescribed medication for migraines.
Dr. Warner’s treatment notes state (Tr. 1156):

She [has] a long history of headaches. She states

in the last few months [they’ve] been more

intense. She’ll [get] bilateral headaches,

associated with occasional nausea no vomiting but

severe debility. She has significant photophobia.

She typically takes an Excedrin headache tablet

and they will improve in about 15 minutes.

Dr. Warner’s Progress Notes from an April 2017 visit state (Tr. 1445):
Chronic headaches; has photophobia. Has tried
nadolol and veramapil; neither helped. She
reports headaches are 3 days/week. She went to
the ER 4/22/17 for headache; they gave her IV
fluids Reglan and Benadryl. | Waiting for
neurology appointment.

Dr. Warner’s Progress Notes from June 28, 2017, state (Tr. 1507):

Ms. Hill returns for follow-up. Chronic
headaches; we recommended increasing
nortriptyline to 100 mg/day, but she is out of the
medication. She is also making magnesium
[h]as nausea and photophobia. Has tried nadolol
and veramapil; neither helped. Trial of
tizanidine ineffective. She needs a dark room.
She reports headaches are about 3 times/week.

On November 8, 2017, Dr. Warner. listed the plaintiff's active
problems as including diagnoses of intractable migraine without aura and
without status migrainosus; migraine without aura and without status
migrainosus, not intractable; and chronic headache (Tr. 1545). Dr.
Warner’s Progress Notes state (Tr. 1544):

Ms. Hill returns for follow up. She was admitted

to [Tampa General Hospital] for two nights in

August 2017 for chest pain and headaches. They

recommended starting propranolol and continuing

nortriptyline. However, she lost her hCHCP and
wasn’t able to fill the prescriptions.
The plaintiff also cites additional evidence in the record
supporting the plaintiffs assertion that her migraine headaches create
functional limitations that should be included in the RFC (Doc. 25, p. 28—
29).

e January 29, 2016, TGH ER visits for headaches
(Tr. 1075). Severe headaches for 3 days BP
elevated 159/102, 173/109.

e March 24, 2016, follow up from her January
29, 2016 ER visit began treatment at Tampa
General Family Clinic with Dr. Warner who
notes long history of headaches which have
been more intense last four months with
debilitating and significant photophobia (Tr.
1156). [Sh]e prescribed 50 mg Imitrex and 25
mg Elavil for headaches (Tr. 1262).

e September 14, 2016, Dr. Warner diagnosed
chronic migraine headaches and changed her
migraine headache medication from Elavil and
Imitrex to 5 mg Rizatripan (Tr. 1282-1283,
1286-1289).

e October 20, 2016, Dr. Warner notes still having
chronic headaches and migraines. Rizatripan
increased from 5 mg to 10 mg (Tr. 1335, 1344-
1345) BP elevated 168/81 (Tr. 1346).

e January 26, 2017, Mr. Hill complained to Dr.
Warner her migraine headache medication is
not working (Tr. 1356, 1374-1375). She
switched her to 20 mg Nadolol (Corgard) (Tr.
1361).

e February 23, 2017, Dr. Warner discontinued

“Nadolol because of side effects and switched

-10-
her to 70 mg Verapamil for her migraine (Tr.
1390, 1365-1391).

April 25, 2017 Ms. Hill reports migraine
headaches were not getting better, and she is
having them three days a week. She had just
been to ER for headache on April 22nd. Dr.
Warner notes the Propanolol and Verapamil
did not help so [s]he began a 14 day trial of
Tizanadine (Tr. 1445, 1444).

June 28, 2017 Ms. Hill’s chief complaint still
her headaches. Tinazindine not effective and
Ms. Hill still needing a dark room, had nausea
and photophobia and having headaches three
times a week (Tr. 1507).

August 16, 2017 Ms. Hill had just been
hospitalized for chest pain and headaches at
TGH. She had lost her insurance so was
unable to fill her prescriptions at discharge of
Propranolol and missed her neurology
appointment (Tr. 1544). Dr. Warner restarted
her on Propranolol.

December 4, 2017: Ms. Hill presented with
hypertension and Dr. Warner noted it was
likely aggravated due to pain [from] her
migraines (Tr. 1563, 1568). Dr. Warner
increased her Nortriptyline to 150mg and
changed her Propanolol to Extended release for
adherence. Dr. Warner noted her headaches
were not well controlled and she gets them
every day (Tr. 1564). Dr. Warner noted her
blood pressure reading have been high for
months and was 178/106 at that visit (Tr. 1565-
1566).

February 12, 2018 it was noted Ms. Hill taking
her medications regularly.

-li-
e March 8, 2018 Ms. Hill say Dr. McIver, at USF
neurology who changed her headache
medications to 600 mg Gabapentin because
they were not working. Dr. McIver notes her
“headaches are too frequent to have rescue
medication prescribed at this time” (Tr. 1712).
Dr. McIver notes she is having’ headaches 10
time[s] per month for about one hour (Tr.
1711). Blood pressure was elevated 169/104.

This evidence clearly supports the law judge’s finding that the
plaintiffs migraine headaches were a severe impairment (if it does not
compel it). But having concluded that the migraine headaches were a
severe impairment, the law judge could not disregard the impairment when
determining the plaintiff's RFC, which is what the law judge appears to have
done.

The aw judge reasonably could have concluded that the
headaches were not a severe impairment during the first part of the period at
issue, which started in mid-2012. However, the evidence indicates that by
at least 2016 the plaintiffs migraine headaches reached the level of a severe
impairment.

Notably, the Commissioner did not meaningfully address the

law judge’s failure to ascribe functional limitations to the plaintiff's severe

-12-
impairment of migraine headaches. He merely makes the conclusory
assertion that the “Plaintiff failed to show her headaches caused limitations
greater than the ALJ found in her RFC” (Doc. 26, p. 14). This is no answer
to the law judge’s deficient treatment of the plaintiff's migraine headaches.
Having found that the migraine headaches were a severe impairment, the law
judge either had to include functional limitations in the RFC to accommodate
that impairment or explain why he did not. He did neither. That failure
warrants reversal. Reis v. Astrue, No. 8:11-cv-2027-T-TGW, 2012 WL

3231092, at *1, *4 (M.D. Fla. 2012); Sampson v. Astrue; No. 8:10-cv-708-

 

T-TGW, 2011 WL 1810499, at *1, *3 (M.D. Fla. 2011).

For the reasons stated, it is, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
hereby REVERSED and the matter remanded for further proceedings.

The Clerk shall enter judgment accordingly and CLOSE this case.

-13-
DONE and ORDERED at Tampa, Florida, this 2

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

day

of March 2020.

 
